 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for JAMES BOWEN
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                Case No. 1:18 CR 00015 DAD-BAM
                                         )
11                           Plaintiff,  )                STIPULATION AND ORDER TO
                                         )                CONTINUE SENTENCING
12                     vs.               )
                                         )
13   JAMES BOWEN,                        )
                                         )
14                           Defendant.  )
     ___________________________________ )
15

16          IT IS HEREBY STIPULATED by and between the parties hereto through their attorneys

17   of record, namely McGREGOR SCOTT, United States Attorney, by KIMBERLY SANCHEZ,

18   Assistant U.S. Attorney, for the plaintiff, and DANIEL A. BACON, attorney for JAMES BOWEN,

19   defendant, that the sentencing set for August 12, 2019 at 10:00 AM before the Hon. Dale A. Drozd,

20   U.S. District Court Judge, be continued to October 15, 2019, at 10:00 AM. The defendant needs

21   additional time to provide further information to the Probation Office, and plaintiff is in agreement

22   with the request.

23          Executed this 16th day of July, 2019, at Fresno, California.

24                                         /s/ Daniel A. Bacon
                                           DANIEL A. BACON, Attorney for JAMES BOWEN
25
            Executed this 16th day of July, 2019, at Fresno, California.
26
                                           McGREGOR SCOTT, U.S. Attorney
27
                                           By: /s/ Kimberly Sanchez
28                                         KIMBERLY SANCHEZ, Assistant U.S. Attorney
 1                                               ORDER
 2          The court has reviewed and considered the stipulation of the parties to continue the

 3   sentencing in this case. Good cause appearing therefor, the sentencing hearing as to the above-

 4   named defendant currently scheduled for August 12, 2019, is continued to October 15, 2019 at

 5   10:00 AM before the Hon. Dale A. Drozd.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     July 18, 2019
                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
